Citation Nr: 0501592	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  02-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to a total rating for 
compensation based upon individual unemployability.

The Board notes that the veteran filed claims for service 
connection for post-traumatic stress disorder and a back 
disorder in August 2004.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran has a high school diploma and three years of 
technical school in auto collision and auto mechanics.  He 
has work experience as an auto mechanic.  

2.  Service connection is in effect for migraine headaches, 
evaluated as 30 percent disabling, and residuals, small 
metallic foreign body, right eye, evaluated as noncompensably 
disabling, for a combined evaluation of 30 percent.  


CONCLUSION OF LAW

The criteria for a total rating for compensation based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously-denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to a total rating for compensation based upon 
individual unemployability.  The discussions in the June 2002 
rating decision, the July 2004 statement of the case, and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, an April 2001 letter 
effectively furnished notice to the veteran of the types of 
evidence necessary to substantiate the claim for entitlement 
to individual unemployability, as well as the types of 
evidence VA would assist him in obtaining and what he should 
do.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO advised the veteran to submit any additional 
information or evidence in the case.  The April 2001 letter 
was sent out prior to the rating decision on appeal.

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, VA medical records, a private 
medical record, and statements from the veteran.  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating the claim.  

The veteran has not been provided a VA examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to provide an examination, as 
such was not necessary to make a decision on this claim.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the veteran has a current disability of 
headaches, which is already service connected.  He does not 
meet the schedular criteria for a total rating for 
compensation based upon individual unemployability, and 
therefore the Board finds that an examination is not 
necessary for VA to make a decision on his claim.  Id.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran claims that he cannot work because of the 
service-connected headaches and his service-connected right 
eye.  He states that he cannot take being out in the heat 
because his headaches will be worse.  He also states that he 
cannot see well and that his eyes are getting worse.  

At the time the veteran submitted his application for 
individual unemployability, he submitted a statement from his 
supervisor who stated that the veteran would get sick and not 
go to work for three or four days.  He added that the veteran 
could not get overheated, otherwise he would have to leave 
work.  The supervisor stated that if the company went out of 
business, then it would be impossible for the veteran to get 
another job.  At that time, the veteran indicated that he had 
become too disabled to work as of May 1996, although he noted 
that he was working at that time and making approximately 
$2,000/month.  The veteran has a high school diploma and 
three years of technical school in auto collision and auto 
mechanics.  He has work experience as an auto mechanic.  
Under the "remarks" section of the application, the veteran 
stated he had no problem working or trying to work, but that 
he had bills to pay.  He stated that he worried that if he 
was laid off from this job, he would be unable to find 
another job.

The veteran has indicated that he was laid off from his job 
at that company sometime after he submitted his application.  
He states that on some days, he can hardly walk.  He added 
that he takes medication for depression and cannot find a 
job.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (2004).  The provisions of 
38 C.F.R. § 4.16(a) (2004), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for migraine headaches, which 
is 30 percent disabling; and residuals, small metallic 
foreign body, right eye, which is noncompensably disabling.  
Thus, the veteran does not meet the requirements set forth in 
38 C.F.R. § 4.16(a) and he has no legal merit to the claim 
based upon schedular requirements.

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004) and decided against referring 
it.  This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The veteran claims that his service-connected migraine 
headaches cause marked interference with employment.  The 
veteran is not working at this time, but the evidence shows 
that he was laid off from his job, as opposed to being fired 
due to his service-connected disabilities.  Additionally, in 
an October 2003 private medical record, the veteran reported 
he had to leave his job in 2001 due to the plant closing.  
Again, this is evidence against a finding that the veteran 
was fired or had to quit due to the service-connected 
migraine headaches and right eye disability.  The 
psychologist noted that the veteran denied any other problems 
in the work setting, but stated that he lost his job due to 
anger and depression.  This would not indicate that the 
service-connected migraine headaches and the residuals, small 
metallic foreign body, right eye, have caused marked 
interference with employment.  Additionally, the medical 
evidence of record does not show that the veteran has had 
frequent hospitalizations due to the service-connected 
disabilities.  Thus, with this in mind, the Board finds that 
the veteran's symptoms that warrant the 30 percent evaluation 
for migraine headaches and the noncompensable evaluation for 
residuals, small metallic foreign body, right eye, are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disabilities are not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  

The United States Court of Appeals for Veterans Claims has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Accordingly, for the reasons stated above, the Board finds 
that a total rating for compensation based upon individual 
unemployability due to service-connected disabilities is not 
warranted, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



___________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


